      6:21-cv-01320-DCC         Date Filed 05/04/21      Entry Number 1      Page 1 of 7




                          IN THE DISTRICT COURT
              FOR THE GREENVILLE DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION

 RIDDHI VINAYAK HOTELS, LLC                         §          CASE NO.
 D/B/A SUBURBAN EXTENDED STAY                       §
 AND MOTEL 6                                        §
                                                    §
                   Plaintiff,                       §         COMPLAINT
                                                    §
                   v.                               §
                                                    §
 WILLIAM S. WILLIS AND THE                          §          JURY DEMAND
 INSURANCE CENTER – LANCASTER                       §
 MCADEN WILLIS SMITH,

                  Defendants.


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff RIDDHI VINAYAK HOTALS, LLC D/B/A SUBURBAN

EXTENDED STAY AND MOTEL 6, by and through its attorney of record, and files this action

for damages caused by Defendants WILLIAM S. WILLIS AND THE INSURANCE CENTER –

LANCASTER MCADEN WILLIS SMITH. In support of all such claims and causes of action,

Plaintiff would respectfully show this Honorable Court as follows:

                                           I.
                                JURISDICTION AND VENUE

       1.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§§1332(a)(1) because of the diversity of citizenship of the parties and the amount in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs.

       2.      An actual justiciable controversy exists between Plaintiff and Defendants within

the meaning of 28 U.S.C. § 2201 regarding whether Defendant breached its duties to Plaintiff in


                                                1
       6:21-cv-01320-DCC          Date Filed 05/04/21       Entry Number 1        Page 2 of 7




violation of the express terms, conditions and provisions of the subject policy as more particularly

described below.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a substantial part

of the events or omissions giving rise to this claim occurred in this judicial district.

                                                II.
                                              PARTIES

       4.      Plaintiff, RIDDHI VINAYAK HOTALS, LLC D/B/A SUBURBAN EXTENDED

STAY AND MOTEL 6 is a limited liability corporation doing business in South Carolina. Plaintiff

owns the subject Properties in this case, located at 12 Impact Drive, Greenville, South Carolina

29605 and 1993 Reidville Road, Spartanburg, South Carolina 29301.

       5.      Defendant WILLIAM S. WILLIS is an insurance agent who is authorized to do

business in South Carolina, and who may be served with process at his primary place of business

located at 1320 Commerce Drive, New Bern, North Carolina 28562.

       6.      Defendant THE INSURANCE CENTER – LANCASTER MCADEN WILLIS

SMITH is a company engaged in the business of marketing and selling commercial and residential

property insurance coverage within the State of South Carolina, which includes Plaintiff’s

insurance policy at issue in this current case. Defendant, The Insurance Center – Lancaster

Mcaden Willis Smith may be served with process by serving William S. Willis, at its primary place

of business located at 1320 Commerce Drive, New Bern, North Carolina 28562.

                                        III.
                             FACTS COMMON TO ALL COUNTS

       7.      This suit arises from Defendants’ wrongful acts or omissions related to the

procurement and sale of the insurance policy that forms the basis of this suit.


                                                   2
       6:21-cv-01320-DCC          Date Filed 05/04/21     Entry Number 1       Page 3 of 7




       8.      Plaintiff is and was the owner of the subject properties located at 12 Impact Drive,

Greenville, South Carolina 29605 and 1993 Reidville Road, Spartanburg, South Carolina 29301

(hereinafter the “Properties”).

       9.      That at some point prior to and in effect on or about May 5, 2020, Plaintiff

purchased an insurance policy, Policy Number BP 99 51 10 11 (hereinafter “the Policy”), which

was transferred to Defendants for managing on behalf of Plaintiff. The policy insured the business

locations located at 12 Impact Drive, Greenville, South Carolina 29605 and 1993 Reidville Road,

Spartanburg, South Carolina 29301.

       10.     Defendants negligently failed to ensure that Plaintiff’s properties had the

appropriate insurance coverage related to this policy of insurance for said Properties.

       11.     On or about May 5, 2020, Plaintiff sustained damage to the Property located at 12

Impact Drive, Greenville, South Carolina 29605 as a result of a weather-related event, namely a

windstorm with hail, causing significant damage to Plaintiff’s property.

       12.     On or about July 10, 2020, Plaintiff sustained damage to the Property located at

1993 Reidville Road, Spartanburg South Carolina 29301 as a result of a weather-related event,

namely a windstorm with hail, causing significant damage to Plaintiff’s property.

       13.     That the Plaintiff promptly and properly reported the property damages to its

insurance company, only to learn subsequently that Plaintiff’s properties did not have adequate

coverage for the damages sustained. More specifically, unknown to Plaintiff, the insurance policy

at issue had a windstorm and hail exclusion. Plaintiff did not learn of the negligence on the part

of Defendants until Plaintiff reached out to Defendants in early October 2020 to inquire about the

issues associated with Plaintiff’s insurance coverage and the claims that had been denied for

windstorm and hail exclusions.
                                                 3
      6:21-cv-01320-DCC          Date Filed 05/04/21      Entry Number 1        Page 4 of 7




       14.     On or about October 9, 2020, Defendants advised Plaintiff that Defendants had

failed to ensure that Plaintiff’s properties had coverage for windstorm and hail damages.

       15.     Plaintiff trusted and relied upon the experience of Defendants to procure the

appropriate coverage for its Property. Defendants led Plaintiff to believe that the insurance policy

secured would cover its property damage in the event of a loss.

                                           IV.
                               CLAIMS AGAINST DEFENDANTS

       16.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

within the above paragraphs.

       17.     All conditions precedent to recovery by Plaintiff have been met or have occurred.

       18.     All acts by Defendants were undertaken and completed by its officers, agents,

servants, employees, or representatives. Such were done with Defendants’ full authorization or

ratification and were completed in the normal and routine course and scope of employment.

                                  A. BREACH OF CONTRACT

       19.     Plaintiff entered into a valid and enforceable oral contract that was enforceable

within one year. The parties agreed that plaintiff would purchase a Commercial Property Policy,

and that Defendants would secure the appropriate Policy for Plaintiff’s needs. Plaintiff fully

performed its contractual obligations by purchasing the Policy procured by Defendants, and by

making policy premium payments. Defendants materially breached the contract by failing to

provide a Policy that provides adequate coverage, as requested by Plaintiff. Defendants’ breach

caused injury to Plaintiff, who did not receive the Policy he bargained for.




                                                 4
       6:21-cv-01320-DCC         Date Filed 05/04/21       Entry Number 1        Page 5 of 7




        20.     As such, in addition to the above, Plaintiff has previously given notice to Defendant

that Plaintiff will seek all available attorney’s fees, costs of court, penalties, and any additional

remedies recoverable under Texas law.

                           B. FRAUDULENT MISREPRESENTATION

       21.      Defendants made representations of material fact to Plaintiff that they knew were

false or made recklessly without any knowledge of their truth. The representations were made with

the intention that they be acted upon by Plaintiff, who relied on those representations, thereby

causing damage to Plaintiff.

                                          C. NEGLIGENCE

        22.     Defendants owed a duty to Plaintiff to obtain appropriate insurance coverage for

Plaintiff’s property, or if they could not obtain the requested coverage, to notify Plaintiff of same.

Defendants failed to properly obtain appropriate insurance coverage for Plaintiff and failed to

notify Plaintiff of their misrepresentations, among other failures. Defendants breaches their duties

to obtain appropriate insurance coverage for Plaintiff and this breach was the proximate cause of

Plaintiff’s injuries.

                            D. NEGLIGENT MISREPRESENTATION

        23.     In the course of a transaction in which Defendants had interest, Defendants

negligently misrepresented to Plaintiff that they were obtaining appropriate insurance coverage for

standard covered perils for Plaintiff’s property. Defendants supplied false information for Plaintiff

to consider in purchasing its insurance policy and failed to exercise reasonable care or competence

in communicating or obtaining information regarding the property and policy coverages and

limitations. Plaintiff justifiably relied on Defendants’ representations that it had secured coverage

for its Property. Defendants’ negligent misrepresentations proximately caused Plaintiff’s damages.
                                                  5
       6:21-cv-01320-DCC         Date Filed 05/04/21       Entry Number 1      Page 6 of 7




                     E. UNFAIR TRADE PRACTICES ACT VIOLATIONS

        24.    Plaintiff reiterates each and every allegation contained in the numbered paragraphs

above as if stated herein verbatim.

        25.    By the actions set forth above, Plaintiff is informed and believes that Defendants

have engaged in unfair and deceptive acts in the conduct of their business that violates Section 39-

5-35 of the South Carolina Code.

        26.    Plaintiff is further informed and believes that these actions adversely impacted the

public interest. Plaintiff is informed and believes that these deceptive and unfair trade practices

have a potential for repetition and impact the public interest.

        27.    As a result of Defendants’ violations of the Unfair Trade Practices Act, Plaintiff

has suffered damages in numerous and substantial ways, including debts incurred and the loss of

moneys, mental anguish, and suffering.

        28.    That the Plaintiff is therefore informed and believes that Plaintiff is entitled to

judgment against the Defendants for loss and damage in a sum to be determined by this Court for

both actual and punitive damages, attorney’s fees, interest, and costs.

                                               V.
                                            DAMAGES

        29.    Defendants’ acts have been the producing or proximate cause of damage to

Plaintiff. Therefore, Plaintiff seeks an amount in excess of the minimum jurisdictional limits of

this Court.

                                              VI.
                                         JURY DEMAND

        30.    Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.
                                                  6
      6:21-cv-01320-DCC          Date Filed 05/04/21       Entry Number 1       Page 7 of 7




                                             PRAYER


       WHEREFORE, Plaintiff prays it be awarded actual, consequential, and punitive damages

based on Defendants’ actions, jointly and severally, costs of this action, attorney fees, and for all

such other relief as the Court may deem just and proper.

                                              Respectfully submitted,

                                              SAVAGE, ROYALL & SHEHEEN, L.L.P.



                                              s/Vincent A. Sheheen
                                              Vincent A. Sheheen, Esq Bar# 7016
                                              Greg B. Collins, Esq Bar #10350
                                              Savage, Royall & Sheheen LLP
                                              Attorney for the Plaintiffs
                                              P.O. Drawer 10
                                              Camden, S.C. 29021
                                              (803) 432-4391

May 4, 2021




                                                 7
